DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 9,210,292 B2 is a general background reference covering: a quantization processing method using dither patterns that make it possible to obtain a dot array having excellent dispersibility even in the case of a single color or mixed color inks. For this purpose, first and second dither patterns are prepared in order to respectively quantize multivalued data for a first ink to different pieces of binary data, respectively. Also, third and fourth dither patterns are prepared in order to respectively quantize multivalued data for a second ink to different pieces of binary data. Further, on the basis of a combination of the multivalued data on the first ink and the multivalued data on the second ink, a quantization unit for the first ink, and a quantization unit for the second ink are determined. (see abstract).

Reference 9,087,291 B2 is a general background reference covering: An image processing apparatus includes a generation unit; wherein a first dither pattern and a second dither pattern have same threshold values that are set for same pixels in a first gradation range, and have different threshold values that are set for same pixels in a second gradation range that exceeds the first gradation range; and the generation unit sets a first threshold value for forming dots of the first dither pattern, and generates a first binary data according to whether or not a threshold value corresponding to a target pixel of the first dither pattern is included in the first threshold value, and sets a second threshold value for forming dots of the second dither pattern, and generates a second binary data according to whether or not a threshold value corresponding to a target pixel of the second dither pattern is included in the second threshold value. (see abstract).
Reference 9,092,720 B2 is a general background reference covering: a dither pattern generation method so that a dot arrangement having excellent dispersibility can be obtained in low-gradation areas for single colors and for mixed colors. The dither pattern generation method generates dot patterns for low-gradation areas having threshold values 1 to S so that high dispersibility is obtained in a cyan dot pattern and a magenta dot pattern, and so that in a combined dot pattern made by combining these dot patterns there are no overlapping pixels. The dither pattern generation method then sets threshold values for a cyan dither pattern and a magenta dither pattern based on these generated dot patterns. (see abstract).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 11, and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 11, and 18 of prior U.S. Patent No. 11,334,778 B2. This is a statutory double patenting rejection.
Claims 2-10, 12-17 are rejected because it depends on independent claims 1, 11.

Instant application: US 20220253656 A1
Claim 1:
U.S. Patent No. 11,334,778 B2
Claim 1:
1. A dither pattern forming method for forming a dither pattern, the dither pattern being used for printing an image on a printing medium by moving a printing unit and the printing medium relative to each other in a predetermined direction based on quantization data generated by quantization processing which generates the quantization data by comparing a threshold of the dither pattern with a multi-value gradation value of a processing target pixel out of a plurality of pixels constituting a unit area,
1. A dither pattern forming method comprising: a generation step of generating an extended pattern corresponding to a printing resolution, the extended pattern including a plurality of divided pixels corresponding to each of pixels of quantization data, and one or more of the plurality of divided pixels being determined as dot-arrangeable-pixels in which dots are allowed to be printed;
2. wherein a predetermined control is performed in which printing positions of dots on the printing medium are controlled at a printing resolution higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction
2. a setting step of setting a thresholds to pixels of a dither pattern corresponding to the dot-arrangeable-pixels of the extended pattern to obtain a predetermined dispersibility at a predetermined gradation value,
3. the dither pattern forming method comprising: a generation step of generating an extended pattern corresponding to the printing resolution, the extended pattern including a plurality of divided pixels corresponding to each of pixels of the quantization data, and one or more of the plurality of divided pixels being determined as dot-arrangeable-pixels in which dots are allowed to be printed;
3. wherein the dither pattern is used for printing an image on a printing medium by moving a printing unit and the printing medium relative to each other in a predetermined direction based on the quantization data generated by quantization processing which generates the quantization data by comparing the threshold of the dither pattern with a multi-value gradation value of a processing target pixel out of a plurality of pixels constituting a unit area,
4. and a setting step of setting the thresholds to pixels of the dither pattern corresponding to the dot-arrangeable-pixels of the extended pattern to obtain a predetermined dispersibility at a predetermined gradation value.
4. and wherein a predetermined control is performed in which printing positions of dots on the printing medium are controlled at the printing resolution higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction.


Note: Regarding claim 1, limitations 1 and 3 of instant application 2022/0253656 A1 disclosed by claim 1 of limitations 1 and 3 of US patent No. 11,334,778 B2.
	Limitation 2 of instant application 2022/0253656 A1 disclosed by limitation 4 of US patent No. 11,334,778 B2.
	Limitation 4 of instant application 2022/0253656 A1 disclosed by limitation 2 of US patent No. 11,334,778 B2.

Claim 11
Claim 11
1. An image processing apparatus for printing an image on a printing medium by moving a printing unit and the printing medium relative to each other in a predetermined direction, the image processing apparatus comprising:
1. An image processing apparatus comprising:
2. a quantization unit configured to generate quantization data by comparing a threshold of a dither pattern with a multi-value gradation value of a processing target pixel out of a plurality of pixels constituting a unit area;
2. a quantization unit configured to generate quantization data by comparing a threshold of a dither pattern with a multi-value gradation value of a processing target pixel out of a plurality of pixels constituting a unit area;
3. and a control unit configured to control printing positions of dots on the printing medium based on the quantization data generated by the quantization unit at a printing resolution higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction,
3. and a control unit configured to control printing positions of dots on a printing medium on which an image is printed by moving a printing unit and the printing medium relative to each other in a predetermined direction, based on the quantization data generated by the quantization unit at a printing resolution higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction, 
4. wherein a dot pattern on the printing medium that is obtained by printing according to the quantization data generated by the quantization unit with the control unit executing the control has higher dispersibility than that of a dot pattern on the printing medium that is obtained by printing according to the quantization data generated by the quantization unit without the control unit executing the control.
 4. wherein a dot pattern on the printing medium that is obtained by printing according to the quantization data generated by the quantization unit with the control unit executing the control has higher dispersibility than that of a dot pattern on the printing medium that is obtained by printing according to the quantization data generated by the quantization unit without the control unit executing the control.


Note: Regarding claim 11, limitations 1 and 3 of instant application 2022/0253656 A1 disclosed by claim 11 of limitations 1 and 3 of US patent No. 11,334,778 B2.
	Limitation 2 of instant application 2022/0253656 A1 disclosed by limitation 2 of US patent No. 11,334,778 B2.
	Limitation 4 of instant application 2022/0253656 A1 disclosed by limitation 4 of US patent No. 11,334,778 B2.

Claim 18
Claim 18
An image processing method for printing an image on a printing medium by moving a printing unit and the printing medium relative to each other in a predetermined direction, the image processing method comprising:
1. An image processing method comprising:
2. a quantization step of generating quantization data by comparing a threshold of a dither pattern with a multi-value gradation value of a processing target pixel out of a plurality of pixels constituting a unit area a
2. a quantization step of generating quantization data by comparing a threshold of a dither pattern with a multi-value gradation value of a processing target pixel out of a plurality of pixels constituting a unit area;
3. and a controlling step of controlling printing positions of dots on the printing medium based on the quantization data generated in the quantization step at a printing resolution being higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction
3. and a controlling step of controlling printing positions of dots on a printing medium on which an image is printed by moving a printing unit and the printing medium relative to each other in a predetermined direction, based on the quantization data generated in the quantization step at a printing resolution being higher than a quantization resolution of the quantization data in at least one of the predetermined direction and a direction crossing the predetermined direction,
4. wherein a dot pattern on the printing medium that is obtained by printing according to the quantization data generated in the quantization step with executing the control in the control step has higher dispersibility than that of a dot pattern on the printing medium that is obtained by printing according to the quantization data generated in the quantization step without executing the control in the control step.
4. wherein a dot pattern on the printing medium that is obtained by printing according to the quantization data generated in the quantization step with executing the control in the control step has higher dispersibility than that of a dot pattern on the printing medium that is obtained by printing according to the quantization data generated in the quantization step without executing the control in the control step.


Note: Regarding claim 18, limitations 1 and 3 of instant application 2022/0253656 A1 disclosed by claim 18 of limitations 1 and 3 of US patent No. 11,334,778 B2.
	Limitation 2 of instant application 2022/0253656 A1 disclosed by limitation 2 of US patent No. 11,334,778 B2.
	Limitation 4 of instant application 2022/0253656 A1 disclosed by limitation 4 of US patent No. 11,334,778 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672